VAUGHN, Judge.
Prior to trial, defendant’s court-appointed counsel filed a motion by which he sought to require the “prosecutor to produce for the Defendant a copy of the computerized print-out of the criminal record of one, Sammy Bullock.” The motion was denied. Defendant contends that the denial of the motion violated his “right of confrontation” and also violated the mandate of G.S. 15A-903(d). Neither argument has merit. He was given the “right of confrontation” when the witness Bullock testified against him. Although not material to our decision, we note that when defendant cross-examined Bullock, he did not ask him about his participation in any prior criminal activity. Defendant’s reliance on G.S. 15A-903(d) is misplaced. The Legislature has expressly rejected a proposal to require the State to disclose even the names and addresses of the witnesses it intends to call and also rejected a proposal to require the production of a proposed witness’s criminal record. State v. Smith, 291 N.C. 505, 231 S.E. 2d 663 (1977); see Official Commentary to G.S. 15A-903. The Legislature recognized the obvious danger of witness harassment and intimidation inherent in such a procedure.
Defendant argues that there is a fatal variance between the indictment and the proof as they relate to the ownership of the stolen property. The indictment alleged that the property was the property of “Lawrence Denny D/B/A Denny’s Appliance Mart, Inc.” A witness for the State, Martin Hall, testified that the stolen merchandise was “owned by Lawrence Denny, the owner of Denny’s Appliance Mart.” On cross-examination, Hall testified that he could not answer whether the property was owned by Denny personally or whether it was part of the inventory of Denny’s Appliance Mart, Inc. He further explained that Denny’s Appliance Mart, Inc., a corporation, was a “sole proprietorship” of Lawrence Denny, that Denny did business as Denny’s Appliance Mart, Inc., and that Denny was personally responsible for the merchandise under a floor plan arrangement with Borg Warner. We conclude that there was no fatal variance between the allegations in the bill and the proof at trial. The indictment certainly seems to have served the purpose of the rule as to variance. It advised defendant of exactly what and whose property he was alleged to have taken and was sufficient to enable him to prepare his defense and to protect him from a subsequent prosecution for the same offense.
*611Defendant discharged his court-appointed attorney when the case was called for trial. On appeal, he argues that it was error for the court to refuse to continue the case until he could seek out and employ another attorney or prepare to represent himself. He further argues that it was error for the court to allow court-appointed counsel to remain nearby and offer such help as defendant might request. Those arguments do not merit discussion.
We have reviewed the assignments of error brought forward on appeal and conclude that no prejudicial error has been shown.
No error.
Judges Morris and Martin concur.